Citation Nr: 0432089	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-02 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinea pedis and 
onychomycosis, including as secondary to Agent Orange 
exposure.  

2.  Entitlement to service connection for a disorder 
manifested by thinning of the penile skin, including as 
secondary to Agent Orange exposure.  

3.  Entitlement to an initial compensable evaluation for 
dyshidrotic dermatitis of the hands.

4.  Entitlement to an initial compensable evaluation for 
essential pruritis and xerosis of the legs.  

5.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.    




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1967 to August 1997.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

These claims are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action with regard to these claims. 


REMAND

The veteran claims that he is entitled to service connection 
for skin disabilities affecting his feet, toes and penis, 
initial higher evaluations for skin disabilities affecting 
his hands and legs, and a 10 percent evaluation for multiple, 
noncompensable service-connected skin disabilities.  
Additional action by the RO is necessary before the Board can 
decide these claims.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, VA has not strictly complied with the VCAA by providing 
the veteran adequate notice and assistance regarding his 
claim.  

With regard to notice, the RO has evaluated the dyshidrotic 
dermatitis of the veteran's hands and pruritus and xerosis of 
his legs as noncompensably disabling pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 and 7816.  VA amended these 
codes during the course of the veteran's appeal, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118a, Diagnostic Codes 7806, 7816 
(2003)).  

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,422 
(2000).  In this case, the RO did not advise the veteran of 
the amended criteria for rating skin disabilities or consider 
his claims for higher initial evaluations for skin 
disabilities affecting the hands and legs pursuant thereto.  
The RO should cure this procedural defect on remand. 

In addition, the Court in Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004), held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  The Court held that, furthermore, in what can be 
considered a fourth element of the requisite notice, under 38 
C.F.R. § 3.159(b), VA must also request that the claimant 
provide any evidence in his possession that pertains to his 
claim.  Id.  

In this case, in December 2001, the RO provided the veteran 
VCAA notice as it pertained to his claims for service 
connection.  However, after the RO granted the veteran 
service connection for skin disabilities affecting the 
veteran's hands and legs and the veteran appealed the initial 
evaluations assigned those disabilities, the RO did not 
provide the veteran notice as it pertained to his claims for 
higher initial evaluations.  On remand, it is thus necessary 
for the RO to furnish the veteran VCAA notice informing him 
of the evidence needed to support those claims, explaining to 
him whether he is responsible for submitting such evidence or 
whether VA will obtain and associate such evidence with the 
claims file, and advising him to provide all evidence in his 
possession that pertains to those claims. 

With regard to assistance, under 38 U.S.C.A. § 5103A (West 
2002), VA's duty to assist includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  In this case, a VA examination of the veteran's 
skin disabilities is necessary.  

The RO afforded the veteran such an examination in May 2002; 
however, the report of that examination is inadequate for the 
purpose of deciding the veteran's claims for service 
connection.  First, it was prepared without the benefit of a 
review of the claims file, including the veteran's service 
medical records, which establish 
in-service treatment for skin disabilities affecting the 
hands, arms, legs, back, feet, and penis.  Second, it 
includes an opinion of a non-physician that the veteran's 
skin conditions and his Agent Orange exposure are unrelated, 
but this opinion is not supported by rationale.  It also 
includes a notation that the examiner cannot state which, if 
any, of the skin conditions for which the veteran was treated 
in service are related to those shown on examination.  Again, 
however, the examiner does not explain why he cannot so 
state.  Given these facts, another examination is necessary 
so that a medical professional who has some expertise in skin 
disabilities can review the entire record and offer an 
opinion supported by rationale as to whether those skin 
disabilities affecting the veteran's feet, toes and penis are 
at least as likely as not related to the veteran's period of 
active service, including documented in-service skin 
complaints and presumed Agent Orange exposure.  

The report of the May 2002 examination is also inadequate for 
the purpose of deciding the veteran's claims for higher 
initial evaluations.  It does not include all of the clinical 
findings needed for the Board to evaluate the nature and 
severity of the veteran's service-connected skin disabilities 
pursuant to the revised criteria for rating skin 
disabilities.  On remand, the RO should thus afford the 
veteran another VA skin examination by a physician, during 
which that physician can discuss the severity of the 
veteran's service-connected skin disabilities in terms of the 
nomenclature of the revised criteria for rating skin 
disabilities.  

This case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
skin examination by a physician.  The RO 
should advise the veteran that any 
failure to attend the scheduled 
examination might have an adverse affect 
on his claims.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose all skin disabilities 
shown to exist, including those 
affecting the veteran's hands, legs, 
feet, toes and penis; 

b) opine whether it is at least as 
likely as not that any skin 
disability affecting the veteran's 
feet, toes, and/or penis is related 
to the veteran's period of active 
service, including documented in-
service skin complaints and the 
veteran's presumed Agent Orange 
exposure, and if so, indicate 
whether such disability is part of, 
or distinguishable from, either of 
the skin disabilities that has 
already been service connected; 

c) identify the nature and severity 
of all skin symptoms noted and the 
specific therapy required to treat 
those symptoms; 

d) specifically indicate whether the 
veteran has exfoliation, exudation, 
itching, extensive lesions, marked 
disfigurement, ulceration, crusting, 
and/or systemic nervous 
manifestations associated with his 
skin symptoms, and if so, identify 
how often and to what extent he does 
so;

e) also indicate the percentage of 
the veteran's body and exposed area 
affected by each of the service-
connected skin disabilities; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  The RO should then review the claims 
file and ensure that any additional 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims for higher 
initial evaluations, indicating whether 
the veteran should submit such evidence or 
whether the RO will obtain and associate 
such evidence with the claims file, and 
advising the veteran to submit all 
evidence in his possession that pertains 
to those claims.  The RO should afford the 
veteran and his representative an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

3.  Once development is completed, the RO 
should readjudicate the veteran's claim 
based on  the evidence of record and to 
the former and revised criteria for rating 
skin disabilities.  If any benefit sought 
on appeal is not granted to the his 
satisfaction, the RO should provide the 
veteran and his representative a 
supplemental statement of the case, which 
cites the revised criteria for evaluating 
skin disabilities, and an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




